DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 1-9 and 12-13 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 9/09/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is partially withdrawn.  Claim 10, directed to a non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-23, directed to species and inventions withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 14-23 directed to an invention non-elected with traverse in the reply filed on 11/29/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Response to Amendment
Claims 1-10, and 12-23 are currently pending.  Claims 14-23 are withdrawn from consideration.  In response to the Office Action mailed 1/21/2022, applicant amended claims 1, 5, 14 and 21-22; canceled claim 11
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/15/2022, with respect to claims 1 and 5 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 11, previously indicated as containing allowable subject matter. Claim 5, previously indicated as containing allowable subject matter was amended as an independent claim to include all the limitations of claim 1.
Allowable Subject Matter
Claims 1-10, and 12-13  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an ink layer is disposed on the first light blocking layer” in combination with all the other limitations of claim 1.
Claims 1-10, and 12-13  are allowable due to dependency to claim 1.
US 20180173042 A1 to Kim et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Kim  discloses various limitations of base claim 1: a display device comprising: a display panel including: an active area displaying an image (Fig. 2 display region DA); and a peripheral area surrounding the active area (Fig. 2 peripheral region PA); first pad parts disposed on a first side surface of the display panel (See Fig. 2 first ACF film 310, conductive paste part 320, and the second ACF film 330; Fig. 11 conductive paste 315); and first circuit units electrically connected to the first pad parts (Fig. 2 flexible circuit board 400).
However, Kim does not disclose that “a first light blocking layer disposed on a portion of the peripheral area adjacent to the first side surface the first light blocking layer and the first pad parts including same material, and an ink layer is disposed on the light blocking layer .”  Further, US 20170285255 A1 to Nakamori et al. discloses a first light blocking layer disposed on a portion of the peripheral area adjacent to the first side surface (Fig. 4 light-shielding layer RS), so that regions outside the display area are shielded from light (para 29)., but does not disclose an ink layer is disposed on the first light blocking layer.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.
Conclusion
This application is in condition for allowance except for the following formal matters: 
the presence of claims 14-23 directed to an invention non-elected with traverse in the reply filed on 11/29/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871